Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2007

Hooker v. US Post Ofc
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3084




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Hooker v. US Post Ofc" (2007). 2007 Decisions. Paper 166.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/166


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-57                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-3084
                                      ___________

                                 COREY A. HOOKER,
                                                           Appellant

                                            v.

             UNITED STATES POST OFFICE, OVERBROOK STATION
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civil No. 07-cv-02639)
                     District Judge: Honorable Edmund V. Ludwig
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
                                  November 16, 2007
            Before: SLOVITER, FISHER and HARDIMAN, Circuit Judges

                           (Opinion filed: November 30, 2007)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

       On June 16, 2007, Corey A. Hooker, filed a complaint in the United States District

Court for the Eastern District of Pennsylvania against the United States Postal Service. In

the complaint, Hooker alleged that the Postal Service had negligently allowed an

unidentified person to forge his signature on mail forwarding forms, thus causing his mail
to be forwarded to an unknown address. Hooker sought $50 million in damages. On

June 27, 2007, the District Court found that Hooker’s claim was barred by sovereign

immunity, and dismissed the complaint. See 28 U.S.C. § 1915(e)(2)(B)(i).

       Hooker filed a timely notice of appeal from the District Court’s order. However,

because he failed to pay the requisite fees or apply to proceed in forma pauperis on

appeal, Hooker’s appeal was dismissed pursuant to Third Circuit LAR 3.3 and Third

Circuit LAR Misc. 107.1(a). Immediately thereafter, Hooker filed an application to

proceed in forma pauperis and a timely motion to reopen the appeal. See Third Circuit

LAR Misc. 107.2(a). Having reviewed Hooker’s affidavit attesting to his poverty, we

will grant both requests and reopen the appeal.

       Nevertheless, because Hooker is proceeding in forma pauperis, we must review his

appeal to determine whether it should be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). We dismiss an appeal if it “lacks an arguable basis in law or fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). After a careful review of the record, we

conclude that Hooker’s appeal lacks an arguable basis because, as the District Court

found, his claim against the Postal Service is barred by sovereign immunity.

       The Postal Service, as “an independent establishment of the executive branch of

the Government of the United States,” see 39 U.S.C. § 201, enjoys sovereign immunity

absent a specific waiver. See U.S. Postal Service v. Flamingo Indus. (USA), 540 U.S.
736, 744 (2004). In general, the Federal Tort Claims Act (“FTCA”) waives the Postal

Service’s sovereign immunity when its employees act negligently within the scope of

                                             2
their official duties. See 39 U.S.C. § 409(c); 28 U.S.C. § 1346(b)(1). However, the

FTCA qualifies its waiver of sovereign immunity for certain categories of claims, one of

which pertains to postal operations. Specifically, Section 2680(b) provides that the Postal

Service retains immunity for “[a]ny claim arising out of the loss, miscarriage, or negligent

transmission of letters or postal matter.” 28 U.S.C. § 2680(b). The United States

Supreme Court has recently made clear that in creating this exception, “Congress

intended to retain immunity . . . for injuries arising, directly or consequentially, because

mail either fails to arrive at all or arrives late, in damaged condition, or at the wrong

address.” See Dolan v. United States Postal Service, 546 U.S. 481, 486 (2006).

       In the present case, Hooker alleged that the Postal Service negligently allowed his

mail to be forwarded to the wrong address. These allegations fall squarely within the

postal exception to the FTCA. See id., 546 U.S. at 489 (stating that exception bars suits

for personal or financial harms arising from the non-delivery or late delivery of sensitive

materials or information). Therefore, we agree with the District Court that the Postal

Service enjoys sovereign immunity from Hooker’s claim.

       Accordingly, we will grant Hooker’s motions to proceed in forma pauperis and to

reopen this appeal. We will, however, dismiss the appeal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

                             .




                                               3